DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Amendments
	Amendments to the claims filed on 23 August 2022 are herein acknowledged.  Claims 1-13, 15, and 19-20 remain pending and are hereinafter examined on the merits. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10, 12-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the Specification fail to disclose the limitation “in a form of the map.” For instance, Drawings, Fig. 1, shows a neurofeedback model in the form of imageries. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
Regarding Claim 3, the Specification fails to disclose “one or more selected from the group consisting of glossopharyngeal motor fibers, glossopharyngeal sensory fibers, and hypoglossal motor fibers.” Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
Regarding Claim 12, the original fails to disclose wherein the tongue fiber-optic sensor only includes the claimed elements as recited under Claim 12 as required by the amended claim by reciting the term “consisting of.” For instance, Fig. 3 of the Drawings show a tongue sensor that includes several parts such as a flexible fiber image relay, a mouthpiece, a white light illumination source, camera lenses and a detector assembly, and an objective lens. Accordingly, it is herein asserted that the Specification does not describe the invention in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention and therefore fails the written description requirement.
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claims 1-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 11, and 19, it is unclear whether the limitation “in a form of the map” refers to “a map” as previously recited in the claim or other values. For the purpose of advancing the prosecution, Examiner will assume that “in a form of a map” may refer to any form neural feedbacks.
Regarding Claim 10, it is unclear whether the new steps recited under the first and second sessions are further limiting the steps of Claim 1 or they are in addition to the steps of Claim1. Also, it is unclear whether the claim is dependent upon Claim 1 or is a modification of Claim 1. Compared to Claim 1, it appears that the only further limiting step is the “patient’s entire brain” in lines 4-5. In other words, if Claim 11 depends on Claim 1, it is not clear whether the repetitive limitations such as “a magnitude and a spatial extent …, ” “a map of ...,” and “one intact brain …,” and alike refer to the same limitations as recited in Claim 1or other values. For the purpose of advancing the prosecution, in the present office action, the Examiner would treat Claim 10 the same as Claim 1 in which “plurality of brain regions” is replaced with the “entire brain.”
All the dependent claims that are dependent upon the aforementioned rejected claims, are also rejected as they inherit the deficiencies of their parent claims as stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, and 10-11 are rejected under 35 U.S.C. 103 as obvious over Subramanian (Leena Subramanian et al., Real-Time Functional Magnetic Resonance Imaging Neurofeedback for Treatment of Parkinson’s Disease, The Journal of Neuroscience, November 9, 2011, Pages 16309 –16317), in view of Martin (US 2017/0128721 A1), and further in view of Corfield (Corfield et al., Cortical and subcortical control of tongue movement in humans: a functional neuroimaging using fMRI, the American Physiological Society (1999); available at: https://journals.physiology.org/doi/epdf/10.1152/jappl.1999.86.5.1468).
Regarding Claim 1, Subramanian discloses A method of treating a … disorder associated with a lesioned brain region in a patient (Page 16309, first bolded Paragraph, wherein brain activities in patients with Parkinson’s disease [PD] is assessed to see whether they are able to alter local brain activity to improve motor function; Page 16309, Col. 2, wherein “imbalance between cortical and subcortical motor circuits” can be interpreted as lesions), the method comprising:
measuring a magnitude and a spatial extent of activation in a plurality of brain regions of the patient … by functional magnetic resonance imaging (fMRI) (Page 16311, wherein fMRI technique is used, on-line and off-line; Page 16311, under the heading fMRI data analysis (on-line), wherein “the percentage signal change” can be interpreted as the measurement of the magnitude and spatial extent; see also Page 16314, Fig. 4, wherein the whole brain analysis show the spatial extent);
generating a map of an individualized network of brain regions … that control … movement (Page 16310, Col. 1, under the heading Procedure, wherein “Each scan session started with a localizer run in which patients alternated between … periods of left-hand movement and rest … to yield reliable estimates of the localization of higher motor areas, including the SMA”; Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
identifying at least one intact brain region functionally associated with the lesioned brain region based on the map of the individualized network of brain regions (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified using fMRI; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”); 
tracking at least one … movement of the patient (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
providing neuronal feedback to the patient in a form of the map based on a level of activation of the at least one intact brain region identified and the at least one … movement (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, wherein subjects received “continuous feedback about the height of activation through the thermometer display, where the number of red bars increased with increasing fMRI signal; Notably, under its broadest reasonable interpretation, a thermometer display that shows the height of activation can also be interpreted as a map of activation level; see also the relevant rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)); and 
instructing the patient to change at least one motor behavior … based on the neuronal feedback (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “instead of moving their hand, the participants had to increase activity in the target area via motor imagery”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”), thereby treating the disorder (Page 16314, Col. 2, last Paragraph, wherein “patients achieved fast and consistent upregulation of a higher motor area”).
However, Subramanian is silent as to … treating a lower or upper cranial nerve neuropathy swallowing, mastication, or speech articulation disorder … during movement of the patient’s tongue … control tongue movement … tracking at least one tongue movement … the at least one tongue movement … motor behavior of the patient’s tongue.
Martin teaches treating a swallowing, mastication, or speech articulation disorder ([0013] “dysphagia” which is a form of difficulty in swallowing; [0049] a method provided for “initiating, evoking or facilitating swallowing, speech production, salivation, or an oral or oropharyngeal sensorimotor behavior in a subject…”)… during movement of the tongue … control tongue movement …  tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue ([0090] wherein fMRI is used to study the “cortical areas [that] overlap regions previously implicated in oral and pharyngeal sensorimotor functions such as tongue movement, mastication, and swallowing”; Fig. 22, wherein tongue elevation/swallowing behavior is tracked and its motor behavior is analyzed by fMRI; [0085] wherein “a cue or instruction may also be provided to the patient as a conditioning stimulus (e.g., an auditory tone) or an instruction to the patient to initiate a behavior, for example, to commence swallowing or chewing” in which swallowing or chewing would involve tongue movements).
As discussed above, in a similar field of endeavor, Martin provides a method of treating swallowing disorders that involve motor function issues by the use of fMRI analysis and electrical stimulation through an oral device. Subramanian discloses an fMRI-based neurofeedback method for treating another disease, PD, that is related to motor function problems by monitoring movements of a specific body part (e.g. a hand) and instructing the patient to move the part or imagine the movement. Although Subramanian does not explicitly disclose the application of the proposed method in treating a swallowing disorder and tongue movements, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Martin with regard to the monitoring and treating of motor function-related disorders such as problems in swallowing, and modify and expand the application of the fMRI-based neurofeedback method, as taught by Subramanian, to provide an effective treatment method for altering brain activity by utilizing fMRI analysis and neurofeedback to improve motor function in diseases that involve motor function issues such as swallowing disorders.
Subramanian is further silent as to [generating a map of an individualized network of brain regions] within at least both cortical and subcortical brain regions.
Corfield discloses [generating a map of an individualized network of brain regions] within at least both cortical and subcortical brain regions (Abstract, “tongue contraction was associated with significant signal increases(P,0.05 corrected for multiple comparisons) in the sensory-motor cortex, supplementary motor area, operculum, insula, thalamus, and cerebellum”; Page 1470, Col. 2, “Imaging  methodology. The  signal  changes  reported here  are  consistent  with  neuronal  activations  within the cerebral cortex, the subcortical grey matter, and the brain stem”).
It would have been also obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the map of brain regions, as taught by Subramanian, to further include both cortical and subcortical brain regions, like taught by Corfield, in order to consider the most of the brain regions that are associated with tongue movements that will provide further information of interest for therapeutic procedures as well as diagnostic analysis.
Regarding Claim 2, Subramanian further discloses wherein the patient has a nerve injury (Page 16309, Col. 2, wherein “imbalance between cortical and subcortical motor circuits” can be interpreted as a nerve injury; it is also notable that in general, Parkinson's disease involves the malfunction and death of vital nerve cells in the brain).
Regarding Claim 3, Subramanian as modified under Claim 1 is silent as to [wherein the lower or upper cranial nerve neuropathy or swallowing, mastication, or speech articulation disorder] is caused by nerve damage to one or more selected from the group consisting of glossopharyngeal motor fibers, glossopharyngeal sensory fibers, and hypoglossal motor fibers.
Martin further teaches [wherein the lower or upper cranial nerve neuropathy or swallowing, mastication, or speech articulation disorder] is caused by nerve damage to one or more selected from the group consisting of glossopharyngeal motor fibers, glossopharyngeal sensory fibers, and hypoglossal motor fibers ([0051] wherein “Activating sensory fibers, of the glossopharyngeal nerve (IX) also evokes pharyngeal swallowing, but at higher thresholds” that can be interpreted that glossopharyngeal nerve is one of the nerves involved in the control of swallowing behavior and its damage may cause swallowing disorder).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the method of treating motor function-related disorders such as swallowing disorders, as taught by Subramanian and modified by Martin, and apply it for the treatment of similar disorders that are caused by other nerve injuries that affect the motor function related to swallowing or tongue movement such as the damage to the glossopharyngeal sensory fibers which are involved in controlling the swallowing behavior).
Regarding Claim 4, Subramanian as modified under Claim 1 is silent as to wherein the lower or upper cranial nerve neuropathy or swallowing, mastication, or speech articulation disorder originates at the neuronal level.
Martin further teaches wherein the swallowing, mastication, or speech articulation disorder originates at the neuronal level ([0051] wherein “Activating sensory fibers, of the glossopharyngeal nerve (IX) also evokes pharyngeal swallowing” that indicates that a nerve [including neurons] is involved in swallowing disorder).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to utilize the treatment method of motor function-related disorders such as swallowing disorders, as taught by Subramanian and modified by Martin, and apply it for the treatment of similar disorders that involve nerve damages [at neuronal level] such as the damage to the glossopharyngeal nerve which is involved in controlling the swallowing behavior.
Regarding Claim 6, Subramanian as modified by others under Claims 1 and 2 is silent as to wherein the nerve damage can be at the infranuclear level of the glossopharyngeal or hypoglossal nerves.
Although Martin does not explicitly disclose a nerve damage at the infranuclear [in contrast to supra] level of the glossopharyngeal or hypoglossal nerves, Martin teaches that activating sensory fibers, of the glossopharyngeal nerve (IX) also evokes pharyngeal swallowing (see Martin [0051]). This teaching enables a person of ordinary skill in the art to modify the location of the damage to the nerve to include all parts of the glossopharyngeal nerve including the infranuclear level. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed treatment method for motor function-related disorders such as swallowing disorders, as taught by Subramanian and modified by Martin, to provide an fMRI-based neurofeedback treatment method for similar disorders that involve motor function issues as a result of nerve damages [at neuronal level] such as the damage to the glossopharyngeal nerve including its infranuclear part which is involved in controlling the swallowing behavior/motor function.
Regarding Claim 7, Subramanian further teaches wherein the neuronal feedback is delivered from the intact region that controls … movement (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “They received continuous feedback about the height of activation through the thermometer display, where the number of red bars increased with increasing fMRI signal”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”; Page 16310, Col. 1, under the heading Procedure, wherein “Each scan session started with a localizer run in which patients alternated between … periods of left-hand movement and rest). 
However, Subramanian as modified by Martin under Claim 1 is silent as to the “tongue movement.”
Martin further teaches “tongue movement.” (see Martin, [0090] wherein fMRI is used to study the “cortical areas [that] overlap regions previously implicated in oral and pharyngeal sensorimotor functions such as tongue movement, mastication, and swallowing”).
With the similar reasoning as provided in Claim 1, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Martin with regard to the monitoring and treating of motor function-related disorders such as problems in swallowing, and modify and expand the application of the fMRI-based neurofeedback method, as taught by Subramanian, to provide neurofeedback to the patients based on the fMRI of intact brain regions to provide an effective treatment method to alter brain activities associated with motor functions of swallowing and tongue movements.
Regarding Claim 8, Subramanian further teaches wherein the at least one intact brain region is selected from the group consisting of Brodmann Area 3A, Brodmann Area 3B, Brodmann Area 2/1, Brodmann Area 4, Brodmann Area 6, pre-central gyrus, the cerebellum, dentate nucleus, culmen, insula, basal ganglia, Brodmann Area 9, inferior frontal gyrus, middle frontal gyrus, medial frontal gyrus and thalamus. (Page 16315, Table 3, “Supplementary motor area/medial frontal gyrus”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]” that can be considered as intact regions involved in the disease).
Regarding Claim 10, Subramanian teaches a first session and at least a second session (Page 16310, under the heading Procedure, wherein “Each scan session started with a localizer run in … . The localizer run was followed by two runs” in which the localizer run can be the first session and the later run can be the second session. In the alternative, the two runs after the localizer run can be interpreted as the first and the second session excluding the localizer run):
Wherein the first session comprises:
measuring a magnitude and a spatial extent of activation of the patient’s entire brain … by fMRI (Page 16311, wherein fMRI technique is used, on-line and off-line; Page 16311, under the heading fMRI data analysis (on-line), wherein “the percentage signal change” can be interpreted as the measurement of the magnitude and spatial extent; see also Page 16314, Fig. 4, wherein the whole brain analysis show the spatial extent);
generating a map of an individualized network of brain regions that control … movement (Page 16310, Col. 1, under the heading Procedure, wherein “Each scan session started with a localizer run in which patients alternated between … periods of left-hand movement and rest … to yield reliable estimates of the localization of higher motor areas, including the SMA”; Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
identifying at least one intact brain region functionally associated with the lesioned brain region based on the map of the individualized network of brain regions (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified using fMRI; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”); 
tracking at least one … movement of the patient (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
providing neuronal feedback to the patient based on a level of activation of the at least one intact brain region identified and the at least one … movement (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, wherein subjects received “continuous feedback about the height of activation through the thermometer display, where the number of red bars increased with increasing fMRI signal); and 
instructing the patient to change at least one motor behavior … based on the neuronal feedback (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “instead of moving their hand, the participants had to increase activity in the target area via motor imagery”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”), thereby treating the disorder (Page 16314, Col. 2, last Paragraph, wherein “patients achieved fast and consistent upregulation of a higher motor area”).
However, Subramanian is silent as to … treating a lower or upper cranial nerve neuropathy or swallowing, mastication, or speech articulation disorder … during movement of the patient’s tongue … control tongue movement … tracking at least one tongue movement … the at least one tongue movement … motor behavior of the patient’s tongue.
Martin teaches treating a lower or upper cranial nerve neuropathy or swallowing, mastication, or speech articulation disorder ([0013] “dysphagia” which is a form of difficulty in swallowing; [0049] a method provided for “initiating, evoking or facilitating swallowing, speech production, salivation, or an oral or oropharyngeal sensorimotor behavior in a subject…”)… during movement of the tongue … control tongue movement …  tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue ([0090] wherein fMRI is used to study the “cortical areas [that] overlap regions previously implicated in oral and pharyngeal sensorimotor functions such as tongue movement, mastication, and swallowing”; Fig. 22, wherein tongue elevation/swallowing behavior is tracked and its motor behavior is analyzed by fMRI; [0085] “a cue or instruction may also be provided to the patient as a conditioning stimulus (e.g., an auditory tone) or an instruction to the patient to initiate a behavior, for example, to commence swallowing or chewing” in which swallowing or chewing would involve tongue movements).
In a similar field of endeavor, Martin provides a method of treating swallowing disorders that involve motor function issues by the use of fMRI analysis and electrical stimulation through an oral appliance. Subramanian discloses an fMRI-based neurofeedback method for treating another disease, PD, that is related to motor function problems by monitoring movements of a specific body part (e.g. a hand) and instructing the patient to move the part or imagine the movement. Although Subramanian does not explicitly disclose the application of the proposed method in treating a swallowing disorder and tongue movements, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Martin with regard to the monitoring and treating of motor function-related disorders such as problems in swallowing, and modify and expand the application of the fMRI-based neurofeedback method including multiple sessions, as taught by Subramanian, to provide an effective treatment method to alter brain activities associated with motor functions of swallowing and tongue movements based on fMRI analysis and neurofeedback.
Regarding Claim 11, Subramanian discloses A tangible, non-transitory computer-readable medium comprising computer program instructions for implementing (Page 16310, Col. 1, last Paragraph, wherein a computer used for analysis; Page 16310, Col. 2, 3rd Paragraph, wherein a Macintosh computer is used, wherein computers can be interpreted as systems including a tangible readable medium that stores the instructions for the procedures such as data analyzing and neurofeedback) a method of treating a … disorder associated with a lesioned brain region in a patient (Page 16309, first Bolded Paragraph, wherein brain activities in patients with Parkinson’s disease [PD] is assessed to see whether they are able to alter local brain activity to improve motor function; Page 16309, Col. 2, wherein “imbalance between cortical and subcortical motor circuits” can be interpreted as lesions), the method comprising:
measuring a magnitude and a spatial extent of activation in a plurality of brain regions of the patient … by functional magnetic resonance imaging (fMRI) (Page 16311, wherein fMRI technique is used, on-line and off-line; Page 16311, under the heading fMRI data analysis (on-line), wherein “the percentage signal change” can be interpreted as the measurement of the magnitude and spatial extent; see also Page 16314, Fig. 4, wherein the whole brain analysis show the spatial extent);
generating a map of an individualized network of brain regions … that control … movement (Page 16310, Col. 1, under the heading Procedure, wherein “Each scan session started with a localizer run in which patients alternated between … periods of left-hand movement and rest … to yield reliable estimates of the localization of higher motor areas, including the SMA”; Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
identifying at least one intact brain region functionally associated with the lesioned brain region based on the map of the individualized network of brain regions (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified using fMRI; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”); 
tracking at least one … movement of the patient (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
providing neuronal feedback to the patient in a form of the map based on a level of activation of the at least one intact brain region identified and the at least one … movement (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, wherein subjects received “continuous feedback about the height of activation through the thermometer display, where the number of red bars increased with increasing fMRI signal; Notably, under its broadest reasonable interpretation, a thermometer display that shows the height of activation can also be interpreted as a map of activation level; see also the relevant rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)); and 
instructing the patient to change at least one motor behavior … based on the blood-oxygen-level-dependent (BOLD) signal which reflects the neuronal feedback (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “instead of moving their hand, the participants had to increase activity in the target area via motor imagery”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”), thereby treating the disorder (Page 16314, Col. 2, last Paragraph, wherein “patients achieved fast and consistent upregulation of a higher motor area”; Page 16311, Fig. 1, wherein it is known in art that these fMRI-related thermometers are used to indicate the BOLD signal).
However, Subramanian is silent as to … treating a lower or upper cranial nerve neuropathy  swallowing, mastication, or speech articulation disorder … during movement of the tongue … control tongue movement … tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue.
Martin teaches treating a swallowing, mastication, or speech articulation disorder ([0013] “dysphagia” which is a form of difficulty in swallowing; [0049] a method provided for “initiating, evoking or facilitating swallowing, speech production, salivation, or an oral or oropharyngeal sensorimotor behavior in a subject…”)… during movement of the tongue … control tongue movement …  tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue ([0090] wherein fMRI is used to study the “cortical areas [that] overlap regions previously implicated in oral and pharyngeal sensorimotor functions such as tongue movement, mastication, and swallowing”; Fig. 22, wherein tongue elevation/swallowing behavior is tracked and its motor behavior is analyzed by fMRI; [0085] “a cue or instruction may also be provided to the patient as a conditioning stimulus (e.g., an auditory tone) or an instruction to the patient to initiate a behavior, for example, to commence swallowing or chewing” in which swallowing or chewing would involve tongue movements).
In a similar field of endeavor, Martin provides a method of treating swallowing disorders that involve motor function issues by the use of fMRI analysis and electrical stimulation through an oral appliance. Subramanian discloses an fMRI-based neurofeedback method for treating another disease, PD, that is related to motor function problems by monitoring movements of a specific body part (e.g. a hand) and instructing the patient to move the part or imagine the movement. Although Subramanian does not explicitly disclose the application of the proposed method in treating a swallowing disorder and tongue movements, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Martin with regard to the monitoring and treating of motor function-related disorders such as problems in swallowing, and modify and expand the application of the fMRI-based neurofeedback method, as taught by Subramanian, to provide an effective treatment method for altering brain activities in regions associated with motor functions of swallowing and tongue movements based on fMRI analysis and neurofeedback.
Subramanian is further silent as to [generating a map of an individualized network of brain regions] within at least both cortical and subcortical brain regions.
Corfield discloses [generating a map of an individualized network of brain regions] within at least both cortical and subcortical brain regions (Abstract, “tongue contraction was associated with significant signal increases(P,0.05 corrected for multiple comparisons) in the sensory-motor cortex, supplementary motor area, operculum, insula, thalamus, and cerebellum”; Page 1470, Col. 2, “Imaging  methodology. The  signal  changes  reported here  are  consistent  with  neuronal  activations  within the cerebral cortex, the subcortical grey matter, and the brain stem”).
It would have been also obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the map of brain regions, as taught by Subramanian, to further include both cortical and subcortical brain regions, like taught by Corfield, in order to consider the most of the brain regions that are associated with tongue movements that will provide further information of interest for therapeutic procedures as well as diagnostic analysis.

Claim 5 is rejected under 35 U.S.C. 103 as obvious over Subramanian (Leena Subramanian et al., Real-Time Functional Magnetic Resonance Imaging Neurofeedback for Treatment of Parkinson’s Disease, The Journal of Neuroscience, November 9, 2011, Pages 16309 –16317), in view of Martin (US 2017/0128721 A1), in view of Corfield (Corfield et al., Cortical and subcortical control of tongue movement in humans: a functional neuroimaging using fMRI, the American Physiological Society (1999); available at: https://journals.physiology.org/doi/epdf/10.1152/jappl.1999.86.5.1468), and further in view of Fritz (Fritz et al., Iatrogenic Hypoglossal Nerve Palsy, Practical Neurology (2014); available at https://practicalneurology.com/articles/2014-jan-feb/iatrogenic-hypoglossal-nerve-palsy).
Regarding Claim 5, Subramanian as modified by others under Claims 1 and 2 teaches wherein a nerve injury causes the disease. Subramanian further teaches wherein the nerve damage is at the supranuclear level (Page 16309, Col. 2, wherein “imbalance between cortical and subcortical motor circuits” can be interpreted as a nerve damage at the supranuclear level in the brain). However, Subramanian does not disclose wherein the nerve injury can be at the supranuclear level of the glossopharyngeal or hypoglossal nerves.
Fritz teaches wherein the nerve injury can be at the supranuclear level of the glossopharyngeal or hypoglossal nerves (Page 15, under the heading “Diagnosis,” wherein the nerve damage at supranuclear level may cause tongue movement and swallowing disorders).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed treatment method for motor function-related disorders such as swallowing disorders due to nerve damages, as taught by Subramanian and modified by others under Claims 1-2, to expand the application of the proposed method to further nerve damages such as supranuclear hypoglossal nerve injuries that cause similar swallowing disorders.

Claim 12 is rejected under 35 U.S.C. 103 as obvious over Hermanson (US 2013/0118504 A1).
Regarding Claim 12, Hermanson discloses an MRI-compatible tongue fiber-optic sensor ([0121] wherein “the material chosen for this particular experiment is plastic” that is MRI-compatible; [0099] that other optical parts including sensors and fibers can also be considered as MRI-compatible parts as being optical;  [0006] “systems for delivering therapies and sensing biologic activities via oral appliances in the mouth, in particular for stimulating and sensing tongue activity”; [0036] “optical sensor”; [0085] and [0099] fiber optic sensor) consisting of: 
a mouthpiece ([0165] “mouthpieces”, Fig. 2A, 5, and 9); 
and a fiber optic cable configured for connecting an illumination source and a sensor to the mouthpiece ([0099] wherein optical sensors are used on a mouthpiece; [0165] wherein “a light source is coupled to an illumination port on the oral device and configured to transmit an illumination light signal from the illumination port into the mouth”; [0166] wherein “an optical fiber is provided with a first end portion with a first end optically coupled to the oral device at the sensor location and also to the mouth in the implant configuration, and a second end portion coupled to the optical sensor located outside the mouth”; [0165]-[0169]).
it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece and corresponding sensor system, as taught by Hermanson, to only include a mouthpiece, fiberoptic cable, and related parts such as a sensor and an illumination source in order to reduce the manufacturing costs and customize the system for specific applications that only require optical measurements in the mouth.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as obvious over Hermanson (US 2013/0118504 A1) in view of Greening (Greening, Gage J et al. “Towards monitoring dysplastic progression in the oral cavity using a hybrid fiber-bundle imaging and spectroscopy probe.” Scientific reports vol. 6 26734. 25 May. 2016, doi:10.1038/srep26734).
Regarding Claim 13, Hermanson discloses all the elements of Claim 12. However, Hermanson is silent as to further discloses an illumination fiber bundle configured for connection to the illumination source; and an imaging fiber bundle configured for connection to the sensor.
Greening further discloses an illumination fiber bundle configured for connection to the illumination source; and an imaging fiber bundle configured for connection to the sensor (Page 2, last Paragraph, wherein “light source … is coupled through a 1mm-diameter image fiber … consisting of approximately 50,000 individual 4.5μm-diameter fibers. … the image fiber and is delivered to an 8-bit monochrome CMOS camera” that can be interpreted as a fiber bundle that transmits the light and receives images through the fiber bundle by the CMOS camera from the end potion of the fiber bundle that can be considered as the sensor).
Similar to Hermanson, Greening provides an optical oral device for monitoring the condition of oral cavities using fiber optic technology. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the mouthpiece device, as taught by Hermanson, to benefit from a fiber optic bundle for both lightening and imaging of the conditions of the oral cavity, like taught by Greening, to provide medical information regarding the condition of the oral cavity to the medical team to be used in various therapeutic methods that require monitoring the changes in oral cavities. 
Regarding Claim 15, Hermanson discloses all the elements of Claim 12 as stated above. However, Hermanson, as discussed under Claim 12, is silent as to “connected to the mouthpiece at an incisor-adjacent region.”
Hermanson further teaches a mouthpiece that is connected to sensors and cables at an incisor-adjacent region ([0132] and Figs. 9 and 5, wherein sensors and cables are connected to the mouthpiece at an incisor-adjacent region).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the connection point of the mouthpiece with the cable/sensors to be at an incisor-adjacent region, like taught by Hermanson in another embodiment, to sense “tongue position information [to be] used as a real-time diagnostic basis.” (see Hermanson [0112]).

Claims 9 and 19-20  are rejected under 35 U.S.C. 103 as obvious over Subramanian (Leena Subramanian et al., Real-Time Functional Magnetic Resonance Imaging Neurofeedback for Treatment of Parkinson’s Disease, The Journal of Neuroscience, November 9, 2011, Pages 16309 –16317), in view of Martin (US 2017/0128721 A1), in view of Corfield (Corfield et al., Cortical and subcortical control of tongue movement in humans: a functional neuroimaging using fMRI, the American Physiological Society (1999); available at: https://journals.physiology.org/doi/epdf/10.1152/jappl.1999.86.5.1468), and further in view of Hermanson (US 2013/0118504 A1).
Regarding Claim 9, Subramanian in view of others discloses all the elements of Claim 1 as stated above. Subramanian further discloses wherein the at least one … movement is tracked using an MRI-compatible … sensor (Page 16311, under the heading Electromyography, “We used MRI-compatible … to measure muscle activity (tremors)” while patients underwent MRI scans).
However, Subramanian as modified by Martin under Claim 1, is silent as to wherein a tongue movement is tracked.
Hermanson further teaches wherein a tongue movement is tracked by an MRI-compatible sensor ([0006] “systems for delivering therapies and sensing biologic activities via oral appliances in the mouth, in particular for stimulating and sensing tongue activity”; [0036] “optical sensor”; [0085] fiber optic sensor” that fiber optical parts indicate the sensor is MRI-compatible).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to equip the fMRI-based neurofeedback system, as taught by Subramanian and modified by Martin, with a tongue movement tracking system, like taught by Hermanson, to provide direct monitoring of mechanical changes in the targeted body part such as a tongue in contrast to motor function-related neuro electrical activities related to the body parts movement which provides additional information that would supplement the fMRI data in providing feedback to the patient.
Regarding Claim 19, Subramanian discloses a system comprising an MRI-compatible …  measurement device (Page 16311, under the heading Electromyography, “We used MRI-compatible … to measure muscle activity”) …;
a controller programmed (Page 16310, Col. 1, last Paragraph, wherein a computer used for analysis; Page 16310, Col. 2, 3rd Paragraph, wherein a Macintosh computer is used, wherein computers can be considered as a controller that monitor and control the procedure) to: 
measure a magnitude and a spatial extent of activation in a plurality of brain regions of the patient … by fMRI (Page 16311, wherein fMRI technique is used, on-line and off-line; Page 16311, under the heading fMRI data analysis (on-line), wherein “the percentage signal change” can be interpreted as the measurement of the magnitude and spatial extent; see also Page 16314, Fig. 4, wherein the whole brain analysis show the spatial extent);
generate a map of an individualized network of brain regions … that control … movement (Page 16310, Col. 1, under the heading Procedure, wherein “Each scan session started with a localizer run in which patients alternated between … periods of left-hand movement and rest … to yield reliable estimates of the localization of higher motor areas, including the SMA”; Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
identify at least one intact brain region functionally associated with the lesioned brain region based on the map of the individualized network of brain regions (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified using fMRI; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”); 
track at least one … movement of the patient (Page 16311, Col. 2, first Paragraph, wherein “areas of movement-related activation” are identified); 
provide neuronal feedback to the patient in a form of the map based on a level of activation of the at least one intact brain region identified and the at least one … movement (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, wherein subjects received “continuous feedback about the height of activation through the thermometer display, where the number of red bars increased with increasing fMRI signal; Notably, under its broadest reasonable interpretation, a thermometer display that shows the height of activation can also be interpreted as a map of activation level; see also the relevant rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b)); and 
instruct the patient to change at least one motor behavior … based on the neuronal feedback (Page 16310, Col. 2, under the heading Neurofeedback/imagery runs, “instead of moving their hand, the participants had to increase activity in the target area via motor imagery”; Page 16309, Col. 2, wherein “the supplementary motor area (SMA) [is chosen] as target area for upregulation because it has direct connections with the … pathways implicated in [the disease]”), thereby treating the disorder (Page 16314, Col. 2, last Paragraph, wherein “patients achieved fast and consistent upregulation of a higher motor area”); and 
a display configured to provide feedback to the patient (Page 16310, under the heading Neurofeedback/imagery runs, “received continuous feedback about the height of activation through the thermometer display”).
However, Subramanian is silent as to … tongue measurement device, comprising: a mouthpiece, and a fiber optic cable configured for connecting an illumination source and a sensor to the mouthpiece; … during movement of the patient’s tongue … control tongue movement … tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue.
Hermanson teaches a tongue fiber optic sensor ([0006] “systems for delivering therapies and sensing biologic activities via oral appliances in the mouth, in particular for stimulating and sensing tongue activity”; [0036] “optical sensor”; [0085] fiber optic sensor”) comprising: a mouthpiece ([0165] “mouthpieces”); and a fiber optic cable configured for connecting an illumination source and a sensor to the mouthpiece ([0165] wherein “a light source is coupled to an illumination port on the oral device and configured to transmit an illumination light signal from the illumination port into the mouth”; [0166] wherein “an optical fiber is provided with a first end portion with a first end optically coupled to the oral device at the sensor location and also to the mouth in the implant configuration, and a second end portion coupled to the optical sensor located outside the mouth”).
Martin teaches … during movement of the tongue … control tongue movement …  tracking at least one tongue movement … the at least one tongue movement … motor behavior of the tongue ([0090] wherein fMRI is used to study the “cortical areas [that] overlap regions previously implicated in oral and pharyngeal sensorimotor functions such as tongue movement, mastication, and swallowing”; Fig. 22, wherein tongue elevation/swallowing behavior is tracked and its motor behavior is analyzed by fMRI; [0085] “a cue or instruction may also be provided to the patient as a conditioning stimulus (e.g., an auditory tone) or an instruction to the patient to initiate a behavior, for example, to commence swallowing or chewing” in which swallowing or chewing would involve tongue movements).
As discussed above, in a similar field of endeavor, Martin provides a method of treating swallowing disorders that involve motor function issues by the use of fMRI analysis and electrical stimulation through an oral appliance. Subramanian discloses an fMRI-based neurofeedback method for treating another disease, PD, that is related to motor function problems by monitoring movements of a specific body part (e.g. a hand) and instructing the patient to move the part or imagine the movement. Although Subramanian does not explicitly disclose the application of the proposed method in treating a swallowing disorder and tongue movements, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to take the teachings of Martin with regard to the monitoring and treating of motor function-related disorders such as problems in swallowing, and modify and expand the application of the fMRI-based neurofeedback method, as taught by Subramanian, to provide an effective treatment method for altering brain activity by utilizing fMRI analysis and neurofeedback to improve motor function in diseases that involve motor function issues such as swallowing disorders.
Furthermore, It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the fMRI-based neurofeedback system, as taught by Subramanian and modified by Martin, to include additional MRI-compatible optical sensors, like taught by Hermanson, in order to monitor the changes in oral cavity such as monitoring tongue movements to provide more information to the patients and physicians and supplement fMRI-based movement analysis with additional data obtained by the MRI-compatible mouthpiece device. This device would also help the physicians to provide further feedback and instruction to the patients and monitor the changes on oral cavity during patients’ response to neurofeedback.
Subramanian is also silent as to [generating a map of an individualized network of brain regions] within at least both cortical and subcortical brain regions.
Corfield discloses [generating a map of an individualized network of brain regions] within at least both cortical and subcortical brain regions (Abstract, “tongue contraction was associated with significant signal increases(P,0.05 corrected for multiple comparisons) in the sensory-motor cortex, supplementary motor area, operculum, insula, thalamus, and cerebellum”; Page 1470, Col. 2, “Imaging  methodology. The  signal  changes  reported here  are  consistent  with  neuronal  activations  within the cerebral cortex, the subcortical grey matter, and the brain stem”).
It would have been also obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the map of brain regions, as taught by Subramanian, to further include both cortical and subcortical brain regions, like taught by Corfield, in order to consider the most of the brain regions that are associated with tongue movements that will provide further information of interest for therapeutic procedures as well as diagnostic analysis.
Regarding Claim 20, Subramanian further discloses an MRI scanner (Page 16311, under the heading fMRI: data acquisition, “Functional and anatomical scans were performed on all participants in a 3 Tesla Philips Achieva … MRI scanner”).
 
Response to Arguments
Applicant’s arguments have been fully considered but are moot in light of new grounds of rejection necessitated by amendments. Accordingly, Examiner directs the attention of the Applicant to the revised rejections provided above.
Regarding Claims 12-13, Applicant alleges that Hermanson does not disclose the claimed sensor as recited under Claim 12. Examiner respectfully disagrees as Hermanson teaches all the structural limitations as disclosed under Claim 12. In this regard, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Furthermore, the amended Claim 12 is not supported by the Specification as further explained in relevant rejection under 35 U.S.C. 112(a) discussed above.
With regard to the first Office actions, rejections under 35 U.S.C. 112(a) and (b) have been revised in view of the amendments. Regarding Claim 10, Examiner directs the attention of the Applicant to further explanations provided under 35 U.S.C. 112 stated above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehdi Poursoltani whose telephone number is (571)272-7963. The examiner can normally be reached Monday - Friday 10 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                    

/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793